DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Amendment to claims filed 1-4-22 is acknowledged. Currently, claims 1 and 3-11 are pending. Claim 1 is currently amended. Claim 2 is cancelled. Claims 5-11 are withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bordeaux et al. (2006/0237870).
	Regarding claim 1, Bordeaux et al. discloses a device for machining a cover 1 for a motor vehicle (abstract, claim 19), comprising:
	A lower mold 3 having a sealing element 24 and a first recess 25 and a second recess which is at a distance from the first recess, wherein the sealing element is arranged in part in the first recess of the 
	A counter bearing 2 which is designed, when forming the cavity on the lower face of the cover, to exert a counter force on an upper face of the cover towards the lower mold so that by means of the lower mold and the counter bearing, on the lower face of the cover, foam can be formed at a distance from an edge 7 of the cover so that the edge of the cover remains free from foam cladding (see para 1-3, 5, 23-27, 44, 47, 57-59, 93-98 fig. 2, abstract, claim 19),
	wherein the sealing element is in the form of a shadow joint seal 24, which extends out of the first recess 25 of the lower mold 3 and kinks or bends off in a predefined manner when the cover 1 is in contact therewith (see fig. 2and para 94-97).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordeaux et al. as applied to claim 1 above, and further in view of Seebass (2007/0254139).
Regarding claim 3, Bordeaux et al. does not teach wherein the lower mold has an additional sealing element and an additional, third recess which is formed, with respect to the first recess, on an opposite side to the second recess at a distance from the second recess, wherein the additional sealing element is arranged in part in the in the third recess of the lower mold and extends with respect to a surface of the lower mold, and wherein the additional sealing element and the second recess of the lower mold are formed so as to define a cavity in a predefined manner in cooperation with the lower face of the cover. However, Seebass teaches a device 10 for foam-coating a flat workpiece 14. There are shaped gaskets 30 in the left-hand region of the tool unit 10 and in the right-hand region of the tool unit 10. In the closed state of the tool unit 10, and when the glass plate 14 is held, each of the two shaped gaskets 30 adjoin the respective edge surface of the glass plate with a large amount of positive locking to the respective edge surface of the glass plate so that PU is prevented from being foamed onto the glass plate in the area adjoining respective recessed region 26 in an exact manner. The respective recessed region 26 of the PU frame 16 thus acquires clearly defined edges. The gasket 30 are fitted into a recess 40 formed on the lower tool 20 (see abstract, claim 1, fig. 2-3 and para 30-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bordeaux et al. with the additional sealing element near the other edge of the cover as taught by Seebass in order to prevent foam from being formed at both edges of the cover to form clearly defined edges.
	Regarding claim 4, Seebass teaches wherein the additional sealing element is in the form of a string gasket (see fig. 6, 9, para 36).
Response to Arguments
Applicant's arguments filed 1-4-22 have been fully considered but they are not persuasive. Regarding claim 1 applicant argues that Bordeaux et al. does not teach the limitation that the sealing element is in the form of a shadow joint seal, which extends out of the first recess of the lower mold and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742   

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742